Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Objections
Claims 1-7 are objected to because of the following informalities: claim 1, line 3, “an extending” should be “and extending”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0296982 to Chen et al (hereinafter Chen) in view of US 2012/0145845 to Hightower.
Chen discloses a cabinet assembly comprising all the elements recited in the above listed claims including: a front wall and a rear wall; a drawer slide 16 mounted to the front wall; a bracket 22 (such as shown in Figs. 1-2 and 7) for mounting the drawer slide to a cabinet rear wall, comprising: a main panel; at least one lower guide attached to an extending from a lower edge of the main panel; at least one upper guide attached to the main panel above the lower guide to form a gap configured to receive a drawer slide; a latch extending from the main panel adjacent to the lower guide, the latch including an upwardly-extending hook 70; wherein the at least one lower guide is three lower guides; the at least one upper guide is at least two upper guides; the bracket has mirror symmetry about a vertical axis; the drawer slide includes a rear edge portion with a window 72, wherein the rear edge portion is captured by the upper guide and the lower guide, and the hook 70 of the latch is inserted into the window 72 (Fig. 7); wherein the window has a width that is greater than a width of the hook; wherein the drawer slide includes a stationary member and a slide member, and the stationary member includes the rear edge portion; wherein the front wall has an opening, and the stationary member is mounted in the opening. 

The differences being that Chen fails to clearly disclose the limitations of (i) openings in the main panel sized and positioned to receive fasteners to fasten the bracket to a rear wall of a cabinet; (ii) at least one split boss configured to be inserted into a pre-formed hole in the cabinet rear wall. 
However, Hightower shows that it is well known in the art to provide a bracket for mounting a drawer slide to a cabinet rear wall comprising: a main panel 12 having openings 14a-b in the main panel sized and positioned to receive fasteners to fasten the bracket to a rear wall of a cabinet, and at least one split boss 24a-b configured to be inserted into a pre-formed hole 62 in the cabinet rear wall (Fig. 5).
Therefore, it would have been obvious and well within the level of one skill in the art, in view of Hightower, to provide the bracket of Chen with (i) openings in the main panel sized and positioned to receive fasteners to fasten the bracket to a rear wall of a cabinet; (ii) at least one split boss configured to be inserted into a pre-formed hole in the cabinet rear wall in order to facilitate and provide a secured attachment of the bracket to the cabinet rear wall.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
November 4, 2022

/HANH V TRAN/Primary Examiner, Art Unit 3637